Citation Nr: 1726758	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  04-12 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable disability rating for melasma of the jaw and lower cheek. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel






INTRODUCTION

The Veteran had active service from May 1981 to June 2001.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

When this case was previously before the Board in July 2007, it was remanded in order to obtain a current VA examination.  The case has since been returned to the Board for further appellate review.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

Although further delay is unfortunate, the Board finds additional development is necessary prior to final adjudication of this matter.  As noted above, this case was most recently before the Board in July 2007, 7 years ago.  At that time, the Board noted deficiencies in a January 2004 VA examination.  Specifically, the Board observed that although the examiner noted the total exposed surface of the Veteran's hyperpigmented skin, the examiner failed to provide details as to the total body area of hyper or hypo pigmentation as required by 38 C.F.R. § 4.118, Diagnostic Code 7806.  Additionally, the Board also observed that the above-noted Diagnostic Code, which has been utilized to evaluate the Veteran's disability, requires color photographs, as well as an assessment of any scars resulting from the skin disability.  Unfortunately, the January 2004 VA examiner also failed to provide these necessary evaluation records.  

Following the Board's July 2007 remand, the Veteran relocated to Germany, which appears to have caused delay and difficulty in obtaining the requested examination.  In December 2009 the RO was able to obtain an examination from a physician in Germany; however, this examination wholly failed to provide any of the requested information.  As such, the Board finds the examination does not comply with the July 2007 remand instructions.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

After the December 2009 examination, it appears the Veteran relocated back to the United States in January 2015.  Though the RO sent the Veteran a scheduling letter in March 2016, in an attempt to obtain a new examination, the Veteran did not reply.  However, in an April 2016 electronic mail communication, the Veteran's representative confirmed a correct telephone number for the Veteran.  It does not appear the RO initiated proper telephone contact with the Veteran.  Specifically, the RO must indicate any attempt to contact the Veteran via telephone by documentation in the form of a VA Form 21-0820 Report of General Contact.  The RO is strongly encouraged to conduct ongoing telephone follow-ups whenever such action would facilitate the claims process.  

Briefly, the Board also notes the criteria for rating skin disabilities were revised, effective October 23, 2008 (during the pendency of this claim/appeal).  73 Fed. Reg. 54,708 (Sept. 23, 2008).  The announcement of the final regulation specifically states that the new criteria apply "to all applications for benefits received by VA on or after October 23, 2008" and that a veteran rated under the skin criteria in effect prior to that date may request review under the clarified criteria.  In this case, the Board finds the ROs duty to notify and assist the Veteran has not been reasonably fulfilled.  This follows, because the Board finds only a slight burden upon the RO to initiate initial, and if needed at least one properly documented follow-up telephone contact with the Veteran.  This development would likely result in obtaining the information necessary to schedule the Veteran for the VA examinations required by way of the Board's July 2007 remand.  This is especially important, in light of the tremendously relevant information, which would be obtained from a complete VA examination.  



Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to contact the Veteran to notify her of the need to schedule a VA examination.  The record should be annotated to reflect all attempts to notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Then, afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected melasma of the jaw and lower cheek.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Ensure the examiner provides all information required for rating purposes, to specifically include total exposed area, and total body areas affected, scar assessments, and color photographs.  If the examiner is unable to conduct the required testing or concludes that any required testing is not necessary, he or she should be directed to clearly explain why that is so.

3.  Undertake any other indicated development.

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.




By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




